                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION


CRAIG COATES, MOLLY WARRINGTON                                                        PLAINTIFFS
and EDWIN SMITH, Each Individually and
on Behalf of All Others Similarly Situated

V.                                    NO. 4:17-CV-00372-JLH

DASSAULT FALCON JET CORP.                                                             DEFENDANT


                  AGREED ORDER OF DISMISSAL WITH PREJUDICE
                       FOR PLAINTIFF DENNIS CAMPBELL

       Plaintiff, Dennis Campbell, by and through his counsel, Sanford Law Firm, PLLC, and

Defendant, Dassault Falcon Jet Corp., by and through its counsel, Cox, Sterling, McClure &

Vandiver, PLLC, have notified the Court that the parties have fully resolved all of Mr.

Campbell’s claims in this case, which this Court approves. Therefore, any and all claims

asserted by Mr. Campbell in this case are hereby dismissed with prejudice and he is terminated

as a party in this case. The Court will retain jurisdiction to enforce the settlement if necessary.

       IT IS SO ORDERED this 22nd day of January, 2019.



                                                       ___________________________________
                                                       U.S. DISTRICT COURT JUDGE
